Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Allowable Subject Matter
Claims 1-5, 7-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination failed to teach the independent claims 1 and 9, along with the context of other limitation specifically the limitation “assigning a context score to the contextual variable based on comparison of the contextual variable with each of a plurality of predetermined emotion variables, wherein the contextual variable is assigned a highest context score when the contextual variable matches a predetermined emotional variable; identifying an emotion variable corresponding to the contextual variable based on the context score; and determining the context of the user interaction based on identified emotion variable”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Khan et al. (US 10068588 B2) teach: Systems, methods, and computer-readable storage media are provided for recognizing emotion in audio signals in real-time. An audio signal is detected and a rapid audio fingerprint is computed on a user's computing device. One or more features is extracted from the audio fingerprint and compared with features associated with defined emotions to determine relative degrees of similarity. Confidence scores are computed for the defined emotions based on the relative degrees of similarity and it is determined whether a confidence score for one or more particular emotions exceeds a threshold confidence score. If it is determined that a threshold confidence score for one or more particular emotions is exceeded, the particular emotion or emotions are associated with the audio signal. As desired, various action then may be initiated based upon the emotion/emotions associated with the audio signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656